UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7917



RICARDO GUTIERREZ DEPINERES,

                                            Plaintiff - Appellant,

          versus


WILLIE SCOTT, Warden; JAMES BROWN, Chaplain;
MR. CHOATE, Assistant Warden Operations;
MELVIN LEE, Contract Administrator,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-248-5-BO)


Submitted:   May 28, 2004                  Decided:   June 24, 2004


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; vacated and remanded in part by unpublished per
curiam opinion.


Ricardo Gutierrez DePineres, Appellant Pro Se.     Stanley Graves
Barr, Jr., Shepherd Dean Wainger, KAUFMAN & CANOLES, Norfolk,
Virginia; Mark Allen Davis, WOMBLE, CARLYLE, SANDRIDGE & RICE,
Raleigh, North Carolina; Rudolf A. Renfer, Jr., Assistant United
States Attorney, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Ricardo Gutierrez DePineres appeals from the district

court’s orders denying relief on his civil rights complaint and

denying his Fed. R. Civ. P. 59(e) motion.       Construing this pro se

complaint liberally, see Haines v. Kerner, 404 U.S. 519, 520

(1972); Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir. 1978), we

find that, contrary to the district court’s conclusion, DePineres

did seek monetary damages from Defendants Scott, Brown, and Choate

for their alleged religious discrimination and violations of his

First Amendment right by denying him Kosher meals.1         Accordingly,

we vacate that portion of the district court’s order dismissing

this claim as moot and remand for further proceedings.        We deny the

Defendants’ motion to dismiss the appeal2 and affirm the district

court’s order in all other respects for the reasons stated by the

district    court.   See   DePineres   v.   Scott,   No.   CA-02-248-5-BO

(E.D.N.C. Sept. 26, 2003).    We dispense with oral argument because

the facts    and legal contentions are adequately      presented in the




     1
      DePineres explained in a motion filed on July 5, 2002, that,
although he sought relief from the individual Defendants, he named
Rivers Correctional Institution in his prayer for relief based on
his belief that the corporation would pay any judgments entered
against its employees for civil rights violations.
     2
      This appeal is timely under Houston v. Lack, 487 U.S. 266,
276 (1988), and Fed. R. App. P. 4(a)(4).

                                 - 2 -
materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                       AFFIRMED IN PART;
                                            VACATED AND REMANDED IN PART




                                   - 3 -